Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant's election with traverse of species I, claims 1-16 and 19 in the reply filed on 6/20/2022 is acknowledged.  The traversal is on the ground(s) that the examiner has allegedly failed to demonstrate that the search and examination of all the claims cannot be made without serious burden, as argued in more detail in the applicant’s response with references to the MPEP. This is not found persuasive because the requirement for restriction/election as mailed on 4/26/2022 does set forth search burden reasons on page 3. The applicant specifically argues that appropriate explanation to support the search burden has not been provided, and thus the requirement for election is allegedly improper. Examiner respectfully disagrees, since on page 2 of the restriction requirement, all 3 species have been outlined with the corresponding claims respectively assigned to each one of species I-III. For example, species I is exclusively directed to claims 10-11 and 13, species II is exclusively directed to claim 18, and species III is exclusively directed to claims 17. The fact that these claims are exclusive to each species is a clear indication of exclusive features that do not overlap between the three species, and therefore this would in fact provide an implicit explanation of a search burden tied to the reasons set forth in the restriction requirement, such as different prior art being applied between the three species, different classification searches, and different text search queries that would be necessary if all three species were examined, resulting in a search burden.
The requirement is still deemed proper and is therefore made FINAL.
Claims 17-18 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected invention, there being no allowable generic or linking claim. Applicant timely traversed the restriction (election) requirement in the reply filed on 6/20/2022.
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: a moving part movable in the shell, the moving part simultaneously changing the flow areas of the first cut-off portion and the second cut-off portions by moving in claim 1.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification (including the claims) as performing the claimed function, and equivalents thereof.
Note, reference is made to the 6/20/2022 claims.
Regarding the moving part, claim 5 specifies that the moving part responsible for carrying out the claimed function of claim 1, “comprises an air cut-off plug and a throat that is disposed to sleeve the air cut-off plug.” Thus, examiner takes the position that at a minimum, the corresponding structure responsible for carrying out the aforementioned function of claim 1, as described in the specification, i.e. claim 5, would require:
an air cut-off plug, and 
a throat that sleeves the air cut-off plug
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
Specification
The disclosure is objected to because of the following informalities: 
Page 1 lines 5-6, “incorporated by reference its entirety” should read “incorporated by reference in its entirety”
Appropriate correction is required.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-2, 4, and 19 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Scanferla (EP 0614045 A1).
	Regarding claim 1, Scanferla teaches a gas mixing device (Column 1 lines 1-2 , “This invention relates to a method for feeding air/gas mixtures”), wherein comprising:
a shell (Figure 5, exterior portions of chamber 10 and tubular body 3) provided with a fuel gas channel (Figure 5, conduit 6) for inputting fuel gas (Column 4 lines 32-36, “Shown … at … 8 are inlet openings for admitting … fuel gas into the device, which are conventionally associated … with a conduit 6 connected to the external gas distribution network”), an air channel (Figure 5, conduit 11) for inputting air (Column 4 lines 32-35, “Shown … at 7 … are inlet openings for admitting air … which are conventionally associated with the centrifugal fan 5”) and a gas mixing channel (Figure 5, mixing path 4), the fuel gas channel being provided with a first cut-off portion (Column 6 lines 4-7,“The inlet end 33 of the nozzle 31, being located inside the valve body 28, forms a valve seat adapted to co-operate with a substantially cone-shaped shutter 34”) capable of changing a flow area (Figures 4 and 5, the cone shaped shutter 34 can be seen to open and close the flow area of the inlet end 33 of the nozzle 31), and the air channel being provided with a second cut-off portion (Figure 5, air outlet passageway 13) capable of changing a flow area (Column 5 lines 18-21, “valve means 16 are provided within the chamber 10 to selectively divert predetermined amounts of air toward the tubular body 3 and/or the bypass conduit 15, respectively”);
a moving part (Annotated figure 1 points out the corresponding structure of the moving part as interpreted under 35 U.S.C. § 112(f), above. As outlined in annotated figure 1, the disk-shaped shutter 17 in combination with rod 36 and cone-shaped shutter 34 constitutes the claimed “moving part”. Firstly, the moving part is required to comprise an air cut-off plug. Scanferla’s moving part functions to cut-off air at the air inlet passageway 13, Colum 5 lines 23-27 as outlined below. Therefore, the moving part is, in itself, an “air cut-off plug”. Secondly, the moving part is required to comprise a throat that sleeves the air cut-off plug. As seen in annotated figure 1 at the sleeved portion, labeled, the rod 36 protrudes into a channel-like hole of the cone-shaped shutter 34. Therefore, the channel-like hole of 34 is positioned around 36 like a “sleeve”) movable in the shell (Column 5 lines 23-25, “disk-shaped shutter 17 which is guided slidably within the chamber 10 for adjustable movement between opposed positions” Furthermore, it is understood that the moving part, as outlined in annotated figure 1, moves as a collective unit, i.e. when the shutter 17 moves, the entire moving part is moved), the moving part simultaneously changing the flow areas of the first cut-off portion and the second cut-off portions by moving (Column 5 lines 26-27, “[the shutter 17] respectively opens and closes each of the air outlet passageways 13” and since the moving part includes the cone-shaped shutter 34 via rod 36, the cone-shaped shutter 34 is likewise actuated as described in Column 6 lines 4-14. Thus, the flow areas of the second and first cut-off portions are respectively changed). 

    PNG
    media_image1.png
    865
    1166
    media_image1.png
    Greyscale

Annotated figure 1: Figure 5 of Scanferla, with moving part and sleeved portion labeled

Regarding claim 2, Scanferla teaches the gas mixing device according to claim 1, wherein a movable contraction structure (Figure 4, shutter 17 is a moving structure that contracts the air flow through the air outlet passageway 13, between the shutter 17 and shell 10b) is provided in the shell (Figure 4, shutter 17 within the exterior portions of chamber 10 and tubular body 3 ); the air channel is located inside the contraction structure (Figure 4, conduit 11 feeds the air outlet passageway 13 between the shutter 17 and shell 10b, i.e. inside the structure for contracting the air flow); the fuel gas channel is located outside the contraction structure (Figure 4, separate from the air outlet passageway 13, i.e. outside the structure for contracting the air flow, is the L-shaped valve body 28 fed by the fuel gas supply conduit 6); an internal flow area of the contraction structure gradually decreases in an air flow direction to form a contraction section (Annotated figure 2, the internal flow area of the air stream from conduit 11 gradually decreases between the shutter 17 and shell 10b); at least part of the internal flow area of the gas mixing channel gradually increases in an internal gas flow direction to form a diffusion section (Annotated figure 2, diffusion section labeled, where the flow area of conduit 9 of the fuel gas mixing path 4 is gradually increased to accommodate the burner 2); and the fuel gas channel is communicated between the contraction section and the diffusion section (Figure 4, in between the flow path of gas from the air outlet passageway 13 and the conduit 9 is the L-shaped valve body 28 fed by the fuel gas supply conduit 6).

    PNG
    media_image2.png
    690
    748
    media_image2.png
    Greyscale

Annotated figure 2: Figure 4 of Scanferla, with contraction and diffusion sections labeled

Regarding claim 4, Scanferla teaches the gas mixing device according to claim 1, wherein the moving part moves linearly in the shell (Column 5 lines 23-25, “shutter 17 which is guided slidably within the chamber 10 for adjustable movement between opposed positions” From figures 4 and 5 this movement is understood to be linear and follow the paths of the shaft 21 and key 25).
Regarding claim 19, Scanferla teaches a gas water heating device (Column 1 lines 19-21, “… employed in heating apparatus for civil applications, such as flash boilers or water heaters”), wherein comprising the gas mixing device according to claim 1 (Column 1 lines 18-19, “the invention concerns a method for feeding air/gas mixtures to premix burners …”).
Claim Rejections - 35 USC § 102/103
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim 3 is rejected under 35 U.S.C. 102(a)(1) as anticipated by Scanferla (EP 0614045 A1) or, in the alternative, under 35 U.S.C. 103 as obvious over Scanferla (EP 0614045 A1).
Note, for the purposes of mapping Scanferla to claim 3, the maximum and minimum flow areas are being interpreted based on Column 4 lines 4-9 of Scanferla, where figures 4 and 5 represent a first and second condition, respectively. Figure 4 is being taken to be the maximum flow area as the shutters 17 and 34 are moved all the way to the left, fully opening the air outlet passageway 13 and inlet end 33 of the nozzle 31, respectively. Figure 5 is being taken to the be minimum flow area as the shutters 17 and 34 are moved further to the right, partially closing the air outlet passageway 13 and the inlet end 33 of the nozzle 31, respectively. Additionally, it appears that the second condition is representative of a maximum extent of travel based on the relationship between the mating seat 26 and the key 25, and the relationship between the threaded shaft 21 and threaded hole 22.
Regarding claim 3, Scanferla teaches the gas mixing device according to claim 1, wherein a ratio of a maximum flow area to a minimum flow area of the first cut-off portion is 10 to 30 (Comparing the first and second conditions of operation, it appears that the ratio of maximum flow area to minimum flow area of the inlet end 33 of the nozzle 31 is 10 to 30, based on what one of ordinary skill in the art would infer by looking at figures 4 and 5); and a ratio of a maximum flow area to a minimum flow area of the second cut-off portion is 2 to 6 (Comparing the first and second conditions of operation, it appears that the ratio of maximum flow area to minimum flow area of the air outlet passageway 13 is 2 to 6, based on what one of ordinary skill in the art would infer by looking at figures 4 and 5).
	To the extent that the applicant disagrees with the examiner’s characterization of the reference, as immediately explained above, the following rejection is provided:
	Regarding claim 3, Scanferla teaches the gas mixing device according to claim 1, 
But fails to explicitly disclose wherein a ratio of a maximum flow area to a minimum flow area of the first cut-off portion is 10 to 30; and a ratio of a maximum flow area to a minimum flow area of the second cut-off portion is 2 to 6.
With regards to the limitation of “a ratio of a maximum flow area to a minimum flow area of the first cut-off portion is 10 to 30”, it is the examiner’s position that choosing a specific ratio of maximum to minimum flow area has predictable and expected results. For example, this ratio could be optimized by selecting a ratio in line with the desired adjustability of fuel for a specific range of equivalence ratios, the result of this optimization would have predictable and expected results. Since a specific ratio of maximum to minimum flow area is a results effective variable which could be achieved through routine experimentation, the ratio of maximum to minimum flow area is selected expectedly based on the desired application. See MPEP 2144.05 Section II A and B. 
This optimization is also supported by Column 6 lines 15-19 of Scanferla, “In accordance with a further feature of this invention, the shutter 34 may be given such as shape, e.g. by selecting a suitable flare angle for the cone, as to allow the flow rate of the fuel gas conveyed along the mixing path 4 to be varied at will and as expected”.
	Similarly, with regards to the limitation of “a ratio of a maximum flow area to a minimum flow area of the second cut-off portion is 2 to 6”, it is the examiner’s position that choosing a specific ratio of maximum to minimum flow area has predictable and expected results. For example, this ratio could be optimized by selecting a ratio in line with the desired adjustability of air for a specific range of equivalence ratios, the result of this optimization would have predictable and expected results. Since a specific ratio of maximum to minimum flow area is a results effective variable which could be achieved through routine experimentation, the ratio of maximum to minimum flow area is selected expectedly based on the desired application. See MPEP 2144.05 Section II A and B.
Allowable Subject Matter
Claims 5-16 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Regarding claim 5, Scanferla teaches the gas mixing device according to claim 2, wherein the moving part comprises an air cut-off plug (Column 5 lines 23-27, “shutter 17 which is guided slidably within the chamber 10 for adjustable  movement between opposed positions whereat it respectively opens and closes each of the air outlet passageways 13 and 14” Thus, the moving part as outlined in annotated figure 1 is effectively a plug for cutting off the air supply through air outlet passageway 13) and a throat that is disposed to sleeve the air cut-off plug (As seen in annotated figure 1 at the sleeved portion, labeled, the rod 36 protrudes into a channel-like hole of the cone-shaped shutter 34. Therefore, the channel-like hole of 34 is positioned around 36 like a “sleeve”); and the fuel gas channel is located outside the throat (Annotated figure 1, the sleeved portion is surrounded by the fuel gas path 39).
But fails to teach the contraction structure is provided on the throat; an outer wall of the throat and an inner wall of the shell are provided with sealing structures slidable relative to each other; the sealing structures seal and separate the air channel and the fuel gas channel; and the air channel is located inside the throat.
Furthermore, as previously outlined, the throat is analogous to the channel-like hole of shutter 34, where it sleeves the rod 36. This characterization of the throat is distinct from the claimed throat for the following reasons:
The previously outlined channel-like hole of shutter 34 is located away from the contraction structure of Scanferla, which was previously identified as being the portions of the shutter 17 and shell 10b responsible for contracting the airflow in annotated figure 2. 
The previously outlined channel-like hole of shutter 34 is isolated from an inner wall of the shell, and therefore no sealing structures slidable relative to each other for sealing and separating the air and fuel gas channel are provided. 
The previously outlined channel-like hole of shutter 34 has both the air and fuel channels located outside of the channel-like hole.
	Claims 6-16 would likewise be allowable by virtue of their dependency from claim 5.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
US 20180231243 A1, simultaneous opening
US 20160069563 A1, simultaneous opening
WO 2013060997 A2, similar to EP 0614045 A1, simultaneous opening 
US 20040237947 A1, air cut off plug with external fuel passageway, no simultaneous opening
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KURT J WOLFORD whose telephone number is (571)272-9945. The examiner can normally be reached M-F 7:30-4:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael G Hoang can be reached on (571)272-6460. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KURT J WOLFORD/Examiner, Art Unit 3762                                                                                                                                                                                                        /MICHAEL G HOANG/Supervisory Patent Examiner, Art Unit 3762